Name: Commission Regulation (EEC) No 916/81 of 3 April 1981 adjusting, from 6 April 1981, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 /30 Official Journal of the European Communities 4, 4. 81 COMMISSION REGULATION (EEC) No 916/81 of 3 April 1981 adjusting, from 6 April 1981 , the rate of refunds applicable for certain products of the cereals and rice sectors , exported in the form of goods not covered by Annex II to the Treaty by Annex II to the Treaty, and criteria for fixing the amount of such refunds (5 ) ; Whereas this rule, established in order to create secu ­ rity conditions necessary for the processing industry to conclude their export contracts, should not form an obstacle to adjusting in exceptional situations the rates of refunds during the month for which they were fixed ; whereas it is therefore necessary to alter the rate of refund which applied to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by the Act of Accession of Greece (2), and in particular the first-sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Commission Regulation (EEC) No 834/81 of 30 March 1981 (4) has fixed the rates of the refunds applicable from 1 April 1981 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty ; Whereas the rates of the refunds per 100 kg of each of the basic products concerned shall be fixed for each month , according to Article 4 ( 1 ), first subparagraph , of Council Regulation (EEC) No 3035/80 of 1 1 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered HAS ADOPTED THIS REGULATION : Article 1 The rate of refund applicable to certain cereal and rice products exported in the form of goods which appear in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 is hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1981 . For the Commission Kari-Heinz NARJES Member of the Commission ( i ) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (*) OJ No L 166, 25 . 6 . 1976, p . 1 . (4) OJ No L 85, 1 . 4 . 1981 , p . 40 . (5 ) OJ No L 323, 29 . 11 . 1980 , p . 27 . 4. 4. 81 Official Journal of the European Communities No L 91 /31 ANNEX to the Commission Regulation of 3 April 1981 adjusting , from 6 April 1981 , the rates of the refunds applicable for certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CCT heading No Description Rate of refund 10.01 A Common wheat, and mesiin (mixed wheat and rye) :  For the manufacture of starch 3-860  Other than for the manufacture of starch 6080 10.01 B Durum wheat 7-579 10.02 Rye 2-327 10.03 Barley 3-425 10.04 Oats 0-779 10.05 B Maize , other than hybrid maize for sowing :  For the manufacture of starch 4-154  Other than for the manufacture of starch 5-705 10.06 B I b) 1 Round grain husked rice 0 10.06 B I b) 2 Long grain husked rice 0 10.06 B II b) 1 Round grain wholly milled rice 0 1 0.06 B II b) 2 Long grain wholly milled rice 0 10.06 B III Broken rice :  For the manufacture of starch 0  Other than for the manufacture of starch 0 10.07 C Sorghum 4-846 11.01 A Wheat or mesiin flour 5-000 11.01 B Rye flour 4-576 11.02 A I a) Durum wheat groats and meal 1 1 -747 11.02 A I b) Common wheat groats and meal 5-000